DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/097,378 originally filed on October 29, 2018. Claims 1-15 are presented for examination. Claims 1, 7, and 13 are independent.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on October 29, 2018 has been considered. However, examiner notes that the IDS document appears to have been submitted in error because:
The first named inventor is listed as “Brian C Mayer,” whereas the first named inventor for the instant application appears to be “Jitendra Kumar.”
The references cited do not appear to be relevant to the instant claims.
A non-patent literature reference was cited, but no copy was provided. Therefore, the non-patent literature reference could not be considered.
An initialed copy of the Form 1449 is enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on October 29, 2018. This application is a 371 of PCT/US2017/022690, filed March 16, 2017. This application claims foreign priority of IN201641024306, filed July 15, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and a substantially similar limitation in claim 4, recites the limitation “the scanned hint.” The limitation “at least one hint,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the at least one hint”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1 and 4 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-6 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 3 recites the limitation “the unreadable data.” The limitation is not previously introduced in claim 1 or 3, respectively. As such, the limitation lacks antecedent basis. Therefore, claim 3 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “a text line.” The limitation is originally introduced earlier in claim 3. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the text line”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 3 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to 
Claim 3, and a substantially similar limitation in claim 5, recites the limitation “the hint.” The limitation “at least one hint,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the at least one hint”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 3 and 5 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7, and substantially similar limitations in claims 10 and 12, recites the limitation “the scanned hint.” The limitation “a hint,” is originally introduced in claim 7. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 7. Therefore, claims 7, 10, and 12 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 8-12 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 7.
Claim 11 recites the limitation “unreadable data.” The limitation is originally introduced in claim 7. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the unreadable data”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 7. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 13 recites the limitation “a user.” The limitation is originally introduced earlier in claim 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]]the user”); or 
Claim 14, recites the limitation “the at least one scanned hint.” The limitation “hints,” is originally introduced in claim 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “thes”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 13. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a portable electronic device” (i.e. a machine), claim 7 is directed to “a method” (i.e. a process), and claim 13 is directed to “a cloud-based service” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
“providing hints to clarify questions,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “authenticate a user to using user credentials; enable a user to scan hints associated with queries upon authenticating the user, wherein each hint is associated with a query and provided at a predefined location on a medium: receive user information and hint information associated with at least one hint when the at least one hint is scanned; and evaluate a performance of the user based on a number of hints scanned by the user using the user information and the hint information.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a processor,” “a memory,” and “an electronic device,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing hints to clarify questions,” is not providing a practical application. 
“a processor,” “a memory,” and “an electronic device,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-6, 8-12, 14, and 15 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-6, 8-12, 14, and 15 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claims 1, 7, and 13. 
Therefore, claims 1-15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver (US 2013/0295547).
Regarding claim 7, Silver discloses a method comprising: 
a first component that poses a question… reading the readable code with a computing device, which directs the computing device to display information… the information comprises at least one hint to the answer”; see also Silver Fig. 1, showing unreadable data provided at a predefined location 14 on a book page medium); 
generating, by the application, readable data from the scanned hint, wherein the readable data comprises information to assist in comprehending the query (Silver [0044], “an answer or a hint may be embedded within the readable code, and decipherable without specialized software associated with the text, but through conventional code reading programs (i.e., conventional QR code may include the answer or a hint embedded therewithin).”); and 
rendering, by the application, the readable data on at least one of a physical medium and a display of the electronic device (Silver [0048], “With the smartphone coupled to a network (in this case WIFI, for example), at step 38, the user is directed to a website (a particular url, for example). Once directed to a website, a number of different functionalities can be provided. For example, the website may provide, at step 40, a hint,” the smartphone has a display unit to display the readable data such as a website providing a hint).
Regarding claim 11, Silver discloses that the hint comprises one of unreadable data, coded data, a watermark, text having color substantially similar to background color, and an identifier mapped to the readable data stored in a cloud-based service (Silver [0042], “the readable code 14 may comprise a 1D or 2D bar code. Additionally, optical character recognition can be utilized in order to read the code”; also Silver [0044], “The readable code 14 is coupled to a particular url and a particular website. Of course, the readable code can also be coupled to a network wherein a response is coupled to a communication protocol (i.e., SMS or the like)”).
Regarding claim 12, Silver discloses that the readable data is generated by at least one of: decoding the scanned hint to obtain the readable data when the scanned hint comprises coded data or watermark; converting a color of the scanned hint to a color visible to the user when the scanned hint comprises data to an unaided eye; interpreting and/or magnifying the scanned hint when the scanned hint comprises data not readable to the unaided eye; and retrieving the readable data from a cloud-based service when the scanned hint includes an identifier that is mapped to the readable data on the cloud-based service (Silver [0042], “the readable code 14 may comprise a 1D or 2D bar code. Additionally, optical character recognition can be utilized in order to read the code”; also Silver [0044], “The readable code 14 is coupled to a particular url and a particular website. Of course, the readable code can also be coupled to a network wherein a response is coupled to a communication protocol (i.e., SMS or the like)”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 4-6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Silver  in view of Yao et al. (hereinafter Yao; US 2017/0161750).
Regarding claim 1, and substantially similar limitations in claims 9 and 13, Silver discloses a portable electronic device (Silver Fig. 1, smartphone 11) comprising: 
a sensor to scan at least one hint associated with a query… (Silver [0020-0021], “a first component that poses a question… reading the readable code with a computing device, which directs the computing device to display information… the information comprises at least one hint to the answer”); 
a processing unit to generate readable data from the scanned hint (Silver [0044], “an answer or a hint may be embedded within the readable code, and decipherable without specialized software associated with the text, but through conventional code reading programs (i.e., conventional QR code may include the answer or a hint embedded therewithin).”);
a display unit to display the readable data (Silver [0048], “With the smartphone coupled to a network (in this case WIFI, for example), at step 38, the user is directed to a website (a particular url, for example). Once directed to a website, a number of different functionalities can be provided. For example, the website may provide, at step 40, a hint,” the smartphone has a display unit to display the readable data such as a website providing a hint); and 
a communication interface to communicate user information and hint information associated with the at least one hint to a cloud-based service, wherein the user information and the hint information are used to evaluate a performance of the user (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”).
Silver does not explicitly teach authenticating user credentials of a user.
However, Yao discloses authenticating user credentials of a user (Yao [0019], “an authentication unit, configured to perform identity authentication on the biometric information to determine whether the user has an operation authority corresponding to the two-dimensional code”).
Yao is analogous to Silver, as both are drawn to the art of code-scanning devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver, to include authenticating user credentials of a user, as taught by Yao, in order to improve the efficiency of identity authentication (Yao [0007]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 2, Silver in view of Yao discloses that the at least one hint comprises one of unreadable data, coded data, a watermark, text color substantially similar to background color, and an identifier mapped to the readable data stored in the cloud-based service (Silver [0042], “the readable code 14 may comprise a 1D or 2D bar code. Additionally, optical character recognition can be utilized in order to read the code”; also Silver [0044], “The readable code 14 is coupled to a particular url and a particular website. Of course, the readable code can also be coupled to a network wherein a response is coupled to a communication protocol (i.e., SMS or the like)”).
Regarding claim 4, Silver in view of Yao discloses that the processing unit to generate the readable data from the scanned hint by one of: decrypting the scanned hint; converting a color of the scanned hint to a visible color; interpreting and/or magnifying the scanned hint; and retrieving the readable data from the cloud-based service when the scanned hint is mapped to the readable data on the cloud-based service (Silver [0042], “the readable code 14 may comprise a 1D or 2D bar code. Additionally, optical character recognition can be utilized in order to read the code”; also Silver [0044], “The readable code 14 is coupled to a particular url and a particular website. Of course, the readable code can also be coupled to a network wherein a response is coupled to a communication protocol (i.e., SMS or the like)”).
Regarding claim 5, Silver in view of Yao discloses that the query and the hint are provided on one of a physical medium or an electronic medium (Silver Fig. 1, showing QR code 14 embodying the hint proximate to textual WorkPatch 16 containing a query).
Regarding claim 6, Silver in view of Yao discloses that the communication interface to communicate the user information and the hint information associated with the at least one hint to the cloud-based service via a communication network, wherein the user information comprises a unique identifier associated with the user, and wherein the hint information comprises a hint identifier and a number of scanned hints (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”).
Regarding claim 10, Silver in view of Yao discloses: communicating, by the application, user information and hint information associated with the scanned hint via a communication network to a cloud-based service upon rendering the readable data, wherein the user information includes a unique identifier associated with the user, and wherein the hint information comprises a hint identifier associated with the scanned hint; and evaluating, via the cloud-based service, a performance of the user using the user information and the hint information (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”).
Regarding claim 14, Silver in view of Yao discloses that the hint comprises one of unreadable data, coded data, a watermark, text having color substantially similar to background color, and an identifier mapped to the readable data stored in the cloud-based service (Silver [0042], “the readable code 14 may comprise a 1D or 2D bar code. Additionally, optical character recognition can be utilized in order to read the code”; also Silver [0044], “The readable code 14 is coupled to a particular url and a particular website. Of course, the readable code can also be coupled to a network wherein a response is coupled to a communication protocol (i.e., SMS or the like)”), wherein the user information includes a unique identifier associated with the user, and wherein the hint information comprises a hint identifier associated with the at least one scanned hint and a number of scanned hints (Silver [0050], “the system can optionally send to the instructor the answer that has been provided by the user as the response to the first component of the WorkPatch. In that way, the WorkPatches can be utilized as homework assignments, and the teacher can be provided with feedback as to the answer chosen by the user.”; also Silver [0053], “time spent on the website can be tracked, along with, for example, the receipt of hints, as well as the number of hints. This information can be utilized by the teacher”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Yao, in further view of Gaucas et al. (hereinafter Gaucas; US 2008/0292215).
Regarding claim 3, Silver in view of Yao does not explicitly teach that the unreadable data comprises a text line in which each text may be reversed, flipped, mirrored, or rotated by an angle, or a text line in significantly small font such that the hint is not readable through unaided eye.
mirroring was applied to all graphics and all text in the entire input image. As a result, the mirroring operation can distort the text and make it unreadable”).
Gaucas is analogous to Silver in view of Yao, as they are drawn to the art of obscuring hints. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao, to include that the unreadable data comprises a text line in which each text may be reversed, flipped, mirrored, or rotated by an angle, or a text line in significantly small font such that the hint is not readable through unaided eye, as taught by Gaucas, in order to distort the text and make it unreadable (Gaucas [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Katz et al. (hereinafter Katz; US 8,714,445).
Regarding claim 8, Silver does not explicitly teach that rendering the readable data on the physical medium comprises: printing the readable data on the physical medium via a printer connected to the electronic device, wherein the physical medium comprises a paper.
However, Katz discloses that rendering the readable data on the physical medium comprises: printing the readable data on the physical medium via a printer connected to the electronic device, wherein the physical medium comprises a paper (Katz col. 6 line 60 through col. 7 line 13, “Where the ticket is received over the internet onto a purchaser's smart phone,… the ticket could either be printed from the phone,… the ticket may be printed on paper using a standard printer”).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silver in view of Yao, in further view of Isozu et al. (hereinafter Isozu; US 2018/0233058).
Regarding claim 15, Silver in view of Yao discloses that the performance evaluation engine is to evaluate the performance of the user by: downgrading a percentage of score or reward to the user based on the number of hints scanned by the user using the user information and the hint information.
However, Isozu discloses that the performance evaluation engine is to evaluate the performance of the user by: downgrading a percentage of score or reward to the user based on the number of hints scanned by the user using the user information and the hint information (Isozu [0056], “in a case where an answer is entered without presenting one mini quiz and that the answer is correct, it is assumed to be fully comprehended, and the comprehension level calculation unit 203 calculates, in one example, a comprehension level score as 90. In addition, as shown in the answer example of user 2, in a case where an answer is entered to one mini quiz and the answer is correct, the correct answer is given by obtaining one hint, and so the comprehension level is calculated as 80, which is lower than the case of the user 1. In addition, as shown in the answer example of user 3, in a case where answers are entered to two presented mini quizzes and the answers are correct, the correct answers are given by obtaining two hint, and so the comprehension level score is calculated as 70, which is lower than the case of the user 2,” the percentage of score to the user is downgraded with each hint viewed).
Isozu is analogous to Silver in view of Yao, as both are drawn to the art of educational devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Silver in view of Yao, to include that the performance evaluation engine is to evaluate the performance of the user by: downgrading a percentage of score or reward to the user based on the number of hints scanned by the user using the user information and the hint information, as taught by Isozu, in order to improve learning efficiency (Isozu [0035]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SA/               Examiner, Art Unit 3715             

/ROBERT P BULLINGTON/               Primary Examiner, Art Unit 3715